

116 HR 3092 IH: District of Columbia Police Home Rule Act
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3092IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend the District of Columbia Home Rule Act to repeal the authority of the President to assume
			 emergency control of the police of the District of Columbia.
	
 1.Short titleThis Act may be cited as the District of Columbia Police Home Rule Act. 2.Repeal of authority of President to assume emergency control of police of District of Columbia (a)Repeal of authorityThe District of Columbia Home Rule Act is amended by striking section 740 (sec. 1–207.40, D.C. Official Code).
 (b)Clerical amendmentThe table of contents of such Act is amended by striking the item relating to section 740. 